DETAILED ACTION
This communication is in response to the Application filed on 05/06/2020. Claims 1-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 and 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a first acquisition module”, “a second acquisition module”, “an estimation module”, “a determination unit”, “a loading unit”, “a processing unit”, “an estimation unit”, “a first determination subunit”, “a second determination subunit”, “a third acquisition unit”, “a fourth acquisition unit”, “a selection module”, “a playing module” as recited  in claim 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraph [119] of the as filed Specification, the term “computer readable medium" is not defined as to what the scope of the term is meant to encompass. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994). 
The Applicant’s Specification presents a broad definition as to what the “computer readable medium covers and is being made to include transitory and non-transitory signals. The Applicant’s Specification in paragraph [0119], refers to the “computer readable medium” as “[00119]  It should be explained that the computer readable medium shown in the present disclosure may be a computer readable signal medium or a computer readable storage medium or any combination of above two. The computer readable storage medium may be, for example, but not limited to, electronic, magnetic, optical, electromagnetic, infrared, or semiconductor systems, apparatus or a computer readable signal medium may include a data signal that is included in baseband or propagated as part of a carrier, in which computer readable program codes are carried. Such a propagated data signal may take many forms, including but not limited to electromagnetic signals, optical signals, or any suitable combination of the foregoing. The computer readable signal medium may also be any computer readable medium other than a computer readable storage medium, and the computer readable medium may send, propagate, or transmit a program for use by or in connection with an instruction execution system, apparatus or device.  Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: "non-transitory machine readable storage medium." Such example terminology has been also found in the Official Gazette 1351 OG 212.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falch (US 2017/0303053).
As to claim 1, 6, 11, and 12, Falch does teach an information processing method, comprising: 
acquiring a voice test signal (see [0023], where remote control 301 also includes an audio output transducer 302 that can generate an audio output signal into the acoustic environment), wherein the voice test signal is used for testing an influence parameter of a specified environment on a voice signal (i.e. intended use but is mapped in the last limitation); 
acquiring a voice feedback signal obtained after the voice test signal is reflected by at least one reflecting object, wherein the at least one reflecting object is located in the specified environment (see [0026], where 
estimating the influence parameter of the specified environment on the voice signal based on the voice test signal and the voice feedback signal acquired (see [0028], where the reverberation characteristics are measured which include DRR. RT60 from the measured reflected reverberation where the estimate of the clean speech is determined based on the reduction of reverberation).  
As to claim 6, 11-12, apparatus claims 6, 11-12 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 6, 11-12 is similarly rejected under the same rationale as applied above with respect to method claim. The Applicant’s paragraph [101] as filed notes the implementation of the modules and units (claim 6+dependents) as a hardware circuit combination of hardware and software. As a result, Falch teaches in [0049], describes implementation in a computer system by way of computer instructions. Therefore, based on para [0049] of Falch, this also teaches the one or more processors; and a storage, configure to store one or more programs, wherein the one or more programs, when executed by the one or more processors (see [0049], computer  and mediums described).

As to claims 2 and 7, Falch teaches wherein estimating the influence parameter of the specified environment on the voice signal based on the voice test signal and the voice feedback signal acquired comprises: 
determining test information corresponding to the voice test signal and feedback information corresponding to the voice feedback signal (see [0028], where test information interpreted to be DRR and RT60); 
loading a parameter estimation model (see [0028], where dereverberation model formed and utilized); 
inputting the test information and the feedback information into the parameter estimation model, so that the parameter estimation model outputs estimation information of the influence parameter in response to the test information and the feedback information (see [0028], where the audio input signal effected by reverberation and utilizes the determined DRR and RT60) ; and 
estimating the influence parameter of the specified environment on the voice signal using the estimation information of the influence parameter (see [0028], where the clean speech estimate based on reduced reverberation is determined).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Falch in view of Li (US 9,558,757) in view of Samarsinghe et al. (“Estimating the Direct-to-Reverberant Energy Ratio Using a Spherical Harmonics-based Spatial Correlation Model”, 2017).
As to claims 3 and 8, Falch teaches all of the limitations as in claim 1 and 6, above.
Furthermore, Falch teaches wherein determining test information corresponding to the voice test signal and feedback information corresponding to the voice feedback signal comprises… and sound wave information of a sound wave corresponding to the voice feedback signal, wherein the feedback information comprises the receiving time and the sound wave information (see [0028], where DRR and RT60 is described).
However, Falch does not specifically teach determining a playing time when an electronic device plays the voice test signal, wherein the test information comprises the playing time; and  -27-determining a receiving time when the electronic device receives the voice feedback signal, and sound wave information of a sound wave corresponding to the voice feedback signal, wherein 
Li teaches determining a playing time when an electronic device plays the voice test signal, wherein the test information comprises the playing time (see col. 2, lines 47-50, system knows when the text sound has been played and stopped); and  -27-determining a receiving time when the electronic device receives the voice feedback signal (see col. 1, lines 23-25, where sound reflections occur about 30ms after the original sound).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the reverberation analysis as taught by Falch with the acquiring a feedback signal within a present time as taught by Li in order to discriminate between sound reflections as compared echoes (see Li col. 1, lines 23-28).
However, Falch in view of Li does not specifically teach and the sound wave information comprises an amplitude of the sound wave or energy of the sound wave although Falch teaches DRR.
Samarsinghe teaches and the sound wave information comprises an amplitude of the sound wave or energy of the sound wave (see page 311, right column, last two lines into page 312, left column and including equation 6, where the DRR is a function of the reverberant energy and direct path energy).
 Falch in view LI with the specific DRR calculation as taught by Samarsinghe in order to determine DRR in a noisy field (see Samarsinghe page 317, Conclusion).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Falch in view of Li (US 9,558,757).
As to claims 4 and 9, Falch teaches all of the limitations as in claim 1 and 6, above. 
	However, Falch does not specifically teach wherein acquiring a voice feedback signal obtained after the voice test signal is reflected by at least one reflecting object comprises: acquiring the voice feedback signal within a preset time period after the voice test signal is sent. 
	Li does teach wherein acquiring a voice feedback signal obtained after the voice test signal is reflected by at least one reflecting object comprises: acquiring the voice feedback signal within a preset time period after the voice test signal is sent (see col. 1, lines 23-25, where sound reflections are typically detected within 30ms of the original sound).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the reverberation analysis as taught by Falch with the acquiring a feedback signal within a present time as Li in order to discriminate between sound reflections as compared echoes (see Li col. 1, lines 23-28).

Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falch in view of Jorgensen (US 2006/0078130)
As to claim 5 and 10, Falch teaches all of the limitations as in claim 1 and 6, above. 
	Furthermore, Falch does teach acquiring at least one voice file, playing the selected voice file with the electronic device to generate the voice test signal (see [0023], where generation of an audio output signal into the acoustic environment performed)
However Falch does not specifically teach wherein each of the at least one voice file is able to generate a corresponding voice signal when played by the electronic device; acquiring a screening condition for screening the voice signal; selecting a voice file, a voice signal generated from which is capable of meeting the screening condition, from the at least one voice file.
Jorgensen does teach acquiring at least one voice file ([0081], where audio signal provided by an audio source), wherein each of the at least one voice file is able to generate a corresponding voice signal when played by the electronic device (see [0081],  rendering of signals); acquiring a screening condition for screening the voice signal (see [0081[, filtering is implemented based on selected listening location ); selecting a voice file, a voice signal generated from which is capable of meeting the screening condition, from the at least one voice file (see see [0081], where calculated filtering is used for rendering); and playing the selected voice file with the electronic device to generate the voice test signal (see [0081], where simulated audio signals are rendered and provided to evaluate effectiveness)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the reverberation analysis as taught by Falch with the voice test signal as taught by Jorgensen in order to evaluate the effectiveness of the sound system configuration (see Jorgensen [0081])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang (US 2016/0232914) is cited to disclose dereverberation based on different objects and environments (see [0024]). Lee (US 2017/0019695) is cited to disclose detection of spillover using loudness and duration based on reverberation (see Abstract). Petkov (US 2017/0289798) is cited to disclose improving of speech intelligibility due to reverberant environment (see [0154]). Buck (US 9,992,572) is cited to disclose determination of reverberant energy and delay (see col. 3, lines 25-34). Kagoshima (US 2018/0233161) is cited to disclose reverberation removal (see [0038]). Nakadai (US 2015/0012268 2018/0286423) is cited to disclose reverberation suppression (see [0164]). Kaskari (US 2018/0308503) is cited to disclose speech enhancement based on reverberation (see [0026]). Belhomme (US 2018/0359582) is cited to disclose estimation of acoustic reverberation (see abstract). Lu (US 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
12/30/2021